DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 101, the applicant argues that the claims are directed to identification of early emerging phenomena and amount to significantly more than a judicial exception.
The examiner respectfully submits that the amended limitations are an inherent result of performing the “set of actions”. The claim limitations, taken separately and as a whole, are directed to determining when to perform the “set of actions”, and then executing those actions. The additional details of the maintenance event being a refurbishing of equipment is not automatically performed by the system, but is rather performed by a technician scheduled to perform the action. The process is not necessarily rooted in computing technology, nor does the process improve a computer or another technical field. Rather, the claims are directed to the business process of scheduling equipment maintenance using known information. Further, it is noted that the features upon which applicant relies (i.e., predicting catastrophic developments) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the rejections under 35 USC 102, the applicant argues that Holt fails to disclose planning by years or weeks.
The examiner respectfully submits that Holt expressly teaches scheduled maintenance operations that may occur weekly, monthly, yearly, etc. ([0054]), along with risk projections and .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claims 1 and 15 recite a method and system including:
a first step of obtaining a conceptual model of the physical network infrastructure and of the business processes including: 
at least one type of equipment; and, 
at least one type of link between one or more type(s) of equipment; and, 
at least one type of interaction between one or more type(s) of equipment; and, 
at least one type of dynamics related to a type of action; 
a second step of automatically generating, according to the conceptual model, a computer simulation program; 
a third step of collecting a set of data related to the physical network infrastructure and to the business processes related to the physical network infrastructure; 
a fourth step of creating an instance of the conceptual model; 
a fifth step of obtaining a set of actions to be undertaken by execution of the computer simulation program, X for a period between an initial year and a final year, by: 
for each year n comprised between the initial year and the final year: 
determining a planning for said year n using the instantiated model; 
for each week s of said year n: 
by means of the instantiated model and of the planning for said year n, performing a simulation of the aging of the equipment of the set of equipment, for the week s of said year n, so as to obtain a list Ls,n of equipment likely to fail during the week s; 
updating the planning for said year n according to the list Ls,n of equipment likely to fail during the week s and at least one constraint; 
by means of the instantiated model and of the planning for said updated year n, performing a simulation of the aging of equipment of the set of equipment, for the week s of said year n, and checking if a condition is satisfied; 
determining at least one measurement related to the risks for said year n, using the planning for said year n and the results obtained for each week s of said year n during simulations of the aging of the equipment of the set of equipment; 
a sixth step of executing the set of actions in the physical network infrastructure, wherein the executing of the set of actions in the physical network infrastructure prevents the equipment of the set of equipment from being degraded by refurbishing the equipment of the set of equipment and the refurbishing of the equipment of the set of equipment will change data describing an actual condition of the equipment of the set of equipment, and repeating the steps of the method wherein the change of the data describing the actual condition of the equipment of the set of equipment is used in the steps of the method. 
The highlighted limitations are interpreted as mathematical calculations using known data. Alternatively, the limitations recite a fundamental economic principle of mitigating risk of equipment failure using known data. The process may readily be performed using a generic computing device. The only automated process is related to generating a computer simulation based on the defined model, which may readily be performed in the human mind as a mental process of observation and evaluation, followed by an automation of the human activity of initiating a simulation after defining the model.
This judicial exception is not integrated into a practical application because there are no additional elements claimed. The recited processes, taken individually and as a whole, encompass the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements claimed.
Dependent claims 2 – 14, and 16 – 20 merely further details of the abstract idea of mitigating risk. No further additional elements are claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holt et al. (US 2012/0290104).

Regarding claims 1 and 15, Holt teaches (FIG. 1):
A method for managing a set of equipment, the set of equipment being comprised in at least one physical network infrastructure (plant operations are a network infrastructure), characterized in that it includes the following steps: 
a first step of obtaining a conceptual model of the physical network infrastructure and of the business processes including ([0028] – [0032]): 
at least one type of equipment (18); and, 
at least one type of link between one or more type(s) of equipment (FIG. 1); and, 
at least one type of interaction between one or more type(s) of equipment (FIG. 2); and, 
at least one type of dynamics related to a type of action (dynamic inputs); 
([0077] – [0079]); 
a third step of collecting a set of data related to the physical network infrastructure and to the business processes related to the physical network infrastructure (dynamic data 30, [0031]); 
a fourth step of creating an instance of the conceptual model  ([0077] – [0079]); 
a fifth step of obtaining a set of actions to be undertaken by execution of the computer simulation program, X for a period between an initial year and a final year, by: 
for each year n comprised between the initial year and the final year: 
determining a planning for said year n using the instantiated model; 
for each week s of said year n: 
by means of the instantiated model and of the planning for said year n, performing a simulation of the aging of the equipment of the set of equipment, for the week s of said year n, so as to obtain a list Ls,n of equipment likely to fail during the week s ([0080] – [0081]); 
updating the planning for said year n according to the list Ls,n of equipment likely to fail during the week s and at least one constraint ([0037]); 
by means of the instantiated model and of the planning for said updated year n, performing a simulation of the aging of equipment of the set of equipment, for the week s of said year n, and checking if a condition is satisfied (life prediction models [0046]); 
determining at least one measurement related to the risks for said year n, using the planning for said year n and the results obtained for each week s of said year n during simulations of the aging of the equipment of the set of equipment; 
a sixth step of executing the set of actions in the physical network infrastructure ([0065] – automated mitigation actions), wherein the executing of the set of actions in the physical network infrastructure prevents the equipment of the set of equipment from being degraded by refurbishing the equipment of the set of equipment and the refurbishing of the equipment of the set of equipment will change data describing an actual condition of the equipment of the set of equipment, and repeating the steps of the method wherein the change of the data describing the ([0089] teaches refurbishment).
Holt throughout teaches evaluating equipment failure risks using whatever timeline (day, week, month) is most appropriate for the particular system under investigation.
Regarding claim 2, Holt teaches:
The method according to claim 1 wherein the set of equipment comprises at least one equipment comprised in a second infrastructure (FIG. 8).
Regarding claim 3, Holt teaches:
The method according to claim 1, wherein the computer simulation program is adapted during its execution, to provide: 
at least one information related to a risk analysis based on taking into account performance key values, each of these performance key values being measured using one or more indicator(s) related to the physical network infrastructure (dynamic data 30, [0031]); and/or,
at least one indicator complementary to the risk analysis, wherein
the set of actions to be undertaken obtained during the fifth step is then a function of said at least one information related to the risk analysis and/or of said at least one complementary indicator (FIG. 3, 110).

Regarding claim 4, Holt teaches:
The method according to claim 3, wherein said at least one information related to a risk analysis is obtained by implementing a risk analysis method using a consequence/probability-type matrix applied to the physical network infrastructure field ([0102]).
Regarding claim 5, Holt teaches:
The method according to claim 1, further including a step during which at least one global indicator is determined depending on said at least one risk-related measurement for each year in the period between the initial year and the final year ([0102]).
Regarding claim 6, Holt teaches:
([0043]).
Regarding claim 7, Holt teaches:
The method according to claim 6, wherein the conceptual model of the physical network infrastructure and of the business processes includes at least one type of renewal and maintenance policy related to said at least one type of physical equipment and to at least one type of associated operation (FIG. 10).
Regarding claim 8, Holt teaches:
The method according to claim 6, wherein the conceptual model of the physical network infrastructure and of the business processes includes at least one type of physical replacement equipment availability constraints (FIG. 10).
Regarding claim 9, Holt teaches:
The method according to claim 1, wherein the conceptual model of the physical network infrastructure and of the business processes includes at least one type of constraints of the physical network infrastructure, inherent to the maintenance of a determined level of customer power quality (FIG. 10).
Regarding claim 10, Holt teaches:
The method according to claim 1, wherein the conceptual model of the physical network infrastructure and of the business processes includes at least one type of human resource constraints ([0043]).
Regarding claim 11, Holt teaches:
The method according to claim 1, wherein the conceptual model of the physical network infrastructure and of the business processes includes at least one type of budgetary constraints ([0049]).
Regarding claim 12, Holt teaches:
The method according to claim 1, wherein the set of actions to be undertaken, for the period between the initial year and the final year, can be stored in a database ([0064]).
Regarding claim 13, Holt teaches:
A computer program including instructions for performing the steps of one of the methods according to claim 1, when said program is executed by a processor (16).
Regarding claim 14, Holt teaches:
A computer-readable recording medium on which a computer program is recorded comprising instructions for performing the steps the steps of the methods according to claim 1 ([0026]).

Regarding claim 16, Holt teaches:
The method according to claim 2, wherein the computer simulation program is adapted during its execution, to provide:
at least one information related to a risk analysis based on taking into account performance key values, each of these performance key values being measured using one or more indicator(s) related to the physical network infrastructure (dynamic data 30, [0031]); and/or, 
at least one indicator complementary to the risk analysis, wherein
the set of actions to be undertaken obtained during the fifth step is then a function of said at least one information related to the risk analysis and/or of said at least one complementary indicator (FIG. 3, 110).

Regarding claim 17, Holt teaches:
The method according to claim 16, wherein said at least one information related to a risk analysis is obtained by implementing a risk analysis method using a consequence/probability-type matrix applied to the physical network infrastructure field ([0102]).
Regarding claim 18, Holt teaches:
The method according to claim 17, further including a step during which at least one global indicator is determined depending on said at least one risk-related measurement for each year in the period between the initial year and the final year ([0102]).
Regarding claim 19, Holt teaches:
The method according to claim 2, further including a step during which at least one global indicator is determined depending on said at least one risk-related measurement for each year in the period between the initial year and the final year ([0102]).
Regarding claim 20, Holt teaches:
The method according to claim 18, wherein the conceptual model of the physical network infrastructure and of the business processes may include at least one type of suitable physical equipment including at least a property related to a level of degradation over time ([0043]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624